1
NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE SDI TECHNOLOGIES, INC.,
Petiti0ner. »
Misce11aneous Docket No. 105
On Petition for Writ of Mandan1us to the United
States District Court for the District of Massachusetts in
case no. 09-CV-11439, Judge Wi11ian1 G. Young.
Before NEWMAN, L1NN, and REYNA, Circuit Ju,dges.
LINN, Circuit Jucige.
0 R D E R
SDI Techno1og"ies, Inc. (SDI) petitions for a writ of
mandamus to direct the United States District Court for
the District of Massachusetts to vacate its Septe1nber 12,
2011 order and direct the district court to stay proceed-
ings pending the conclusion of the reexamination of U.S.
Patent No. 7,277,765 (the ’765 patent). Respondent Bose
Corporation (Bose) opposes.
This petition arises out of a complaint filed by Bose at
the District Court for the District of MassachusettS charg-
ing SDI, Imation Corporati0n, Me1norex Products, Inc.,
3XM Consulting, LLC, and DPI, Inc. with infringement of

IN RE SDI TECHNOLOGIES 2
the ’765 patent. The case was originally assigned to
Judge Patti B. Saris. A few months after the complaint
was brought, several of the defendants filed an inter
parties request for reexamination of the "765 patent at the
U.S. Patent and Trademark Office (PTO). Once the PTO
decided to grant the request, Judge Saris agreed to grant
the defendants’ motion for a stay of proceedings as long as
PTO proceedings were not taking too long.
On February 25, 2011-approximately a year after
the stay went into effect_the case was reassigned to
-fudge William G. Young. During a scheduling conference
the next month, Judge Young took up a previously sub-
mitted request by Bose to lift the stay based on the length
of time of the PTO’s proceedings During the conference
Judge Young explained that he did not intend to allow the
broad stay to remain in place, but offered to continue the
stay until resolution of summary judgment motions based
at least in part on the prior art before the PTO on reex-
amination.
On April 18, 2011, the defendants moved for summary
judgment of invalidity On July 5, 2011, after reviewing
the motion and response and after conducting a hearing
on the matter, Judge Young denied the motion for sum-
mary judgment. The defendants thereafter sought to
continue the stay, which was denied by the court on
September 12, 2011. This petition followed.
The remedy of mandamus is available only in extraor-
dinary situations to correct a clear abuse of discretion or
usurpation of judicial power. In re Calmar, Inc., 854 F.2d
461, 464 (Fed. Cir. 1988). A party seeking a writ bears the
burden of proving that it has no other means of attaining
the relief desired, Mallard u. U.S. Dist. Cou,rt for the South~
em Dist. of Iowo, 490 U.S. 296, 309 (1989), and that the
right to issuance of the writ is "clear and indisputable,"
Allied Chemical Corp. v. Daiflon, Inc., 449 U.S. 33, 35
(1980). A court may deny mandamus relief "even though

3 IN RE SDI TECHNOLOGIES
on normal appeal, a court might find reversible error." fn
re Corclis C0rp., 769 F.2d 733, 737 (Fed. Cir. 1985).
SDI has not, in the papers submitted to this court,
met the exacting standard required for mandamus. Even
the cases relied upon by SDI make clear that a motion to
stay an action pending the resolution of a related matter
in the PTO is directed to the sound discretion of the
district court, see, e.g., K.G. Motors, Inc. u. Specialized
Bicycle Components, In,c., No. 08-6422, 2009 WL 2179129
at *2 (VV.D.N.Y. July 22, 2009), and SDI fails to provide
any authority that would demonstrate a clear and undis-
putable right to relief here Additionally, that a petitioner
may suffer hardship, inconvenience, or an unusually
complex trial does not provide a basis for a court to grant
mandamus. See United States v. Watson, 66 C.C.P.A. 107,
603 F.2d 192, 196-97 (1979). Cf. Federal Trade Comm'n
u. Stan,dard Oil Co., 449 U.S. 232, 244 (1980) (expenses
and burdens of defending action do not constitute irrepa-
rable harm). The petition is therefore denied.
AcCordingly,
IT ls ORDERED THA'r:
The petition for a writ of mandamus is denied.
FoR THE CoURT
 1 2  /s/ Jan Horbal__v
Date J an Horbaly
Clerk
ccc Matthew B. LoWrie-, Esq.
l\/lark J. Herbert, Esq.
Clerk, United States District Court For The District
Of Massachusetts
s20
D
U.S. C0UR1EiJlf£PPEAl3 FOB
THE FEDERAL C|HBUIT
JAN 1 2 2012
JAN HOHBAI.¥
CLERK